ON APPLICATION FOR REHEARING.
1. In the case of Peinhardt v. State, 161 Ala. 70, 49 South. 831, to which our attention had not been called when the above opinion was written, the Supreme Court used certain language which was at least in apparent conflict with the views above expressed as to the sufficiency of the indictment in this case. As it is our duty —and our constant effort — to conform our opinions to those of the Supreme Court, we certified this question, on this application for a rehearing, to the Supreme Court for its opinion on the subject. In a careful and exhaustive opinion, the Supreme Court, through. Mr. Justice Mayfield, has declared that “there is no variance in the case submitted to us by the Court of Appeals; and that an indictment charging the husband or the wife with arson of the property of the other need not allege the relationship of the parties, nor negative the fact that the property was burned without the express consent of the owner to so burn.”—Williams v. State, 58 South. 921, present term.
*1002. If the appellant willfully set fire to and burned his wife’s* dwelling without her express consent, then he was guilty of arson because section 6301 of the Code expressly so declares. If he willfully set fire to and burned her residence without her consent — and there is absolutely nothing in this record indicating that the husband ever informed his wife of his design to thus destroy her residence — he necssarily did an act which resulted in grave injury to her property. We find nothing in this record justifying the application of the rule laid down by the Supreme Court in the case of Heard v. State, 81 Ala. 55, 1 South. 610, which was a case in which the defendant, under the direction of the owner' of the property, burned the property in order that such owner might get the insurance money thereon.
We have given this application for a rehearing careful consideration, but we can see no reason why it should be granted. The application for a rehearing is therefore overruled. ' .
Application for rehearing overruled.